DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on February 3, 2021.
Applicant’s amendment to the Claim 7 regarding the claim objection has been considered and is persuasive, therefore the Claim objection has been withdrawn.
Applicant’s amendments to claims 1-7 and 9 have been considered and are not persuasive therefore the 35 USC § 103 rejection has been maintained.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2016/081904, filed December 20, 2016 and Provisional application 62/270,847, filed December 22, 2015 are acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 8, 2018 and February 2, 2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al. (US 20100272344) and further in view of Termeer et al. NPL 2008 (“Visualization of Myocardial Perfusion Derived from Coronary Anatomy”).
	Regarding Claim 1, Ichihara et al. hereinafter Ichihara discloses a system for a targeted perfusion scan (abstract), comprising:
a computed tomography (CT) scanner configured to perform a perfusion scan of a portion of tissues of an organ (Fig. 1, Fig. 2 – 200));
processor circuitry configured to (Para [0057] – “The system control unit 16 controls operations of the whole of the X-ray diagnosis apparatus 100”, Para [0040] – “The operation unit 6 receives various requests from an operator, such as a doctor or an engineer, who operates the X-ray diagnosis apparatus 100, and transfers the received request to the system control unit 16”, therefore it is interpreted the control unit contains processor circuitry to preform operations requested from an operator): 
based on a location of a stenosis determine targeted scan coverage that defines a boundary between a first region that is to be scanned and a second region that is not to be scanned (Para [0137] – “it can be configured such that when an ischemic region is detected in a myocardium through a diagnosis by the X-ray CT apparatus, imaging conditions for radiographing by the X-ray diagnosis apparatus are controlled such that the detected ischemic region is to be easily observed.”, therefore the targeted coverage is determined for the ischemic region [stenosis] to be more easily observed, Para [0138] – “In such case, for example, in addition to a CT image, the CT-data acquiring unit 9 further acquires region-of-interest information indicating a region of interest that is set as the ischemic region on the CT image by the operator.  The C-arm control unit 15 then turns the C-arm 4 such that the region of interest is to be radiographed from the front side or a lateral side, based on region-of-interest information acquired by the CT-data acquiring unit 9”, therefore it is interpreted the location of a stenosis is determined based off an image and a boundary region is set for the region of interest, as shown in Fig. 5 the CT-data acquiring unit communicates to the system control unit [processing circuitry] which is in communication with the C-arm control unit), and 
to control the CT scanner to perform the perfusion scan according to the determined targeted scan coverage (Para [0138] – “The C-arm control unit 15 then turns the C-arm 4 such that the region of .
Conversely Ichihara does not teach a feeding territory map configured to map arterial locations of an arterial vessel tree to spatially located organ tissues of the organ fed by the arterial locations; and
based on a location of a stenosis and the feeding territory map 
However Termeer et al. hereinafter Termeer discloses a feeding territory map configured to map arterial locations of an arterial vessel tree to spatially located organ tissues of the organ fed by the arterial locations (Fig. 6); and
based on a location of a stenosis and the feeding territory map (Fig. 10 b shows a heart model with a stenosed vessel, therefore the detected ischemic region from an image as taught by Ichihara can be detected using the location of stenosis from the feeding territory map of Termeer, for clarification Fig. 10a of a healthy subject was developed by scanning the heart of a healthy individual therefor it is interpreted that a scan of a subject with a stenosis would show a stenosis in the model similar to the artificially induced stenosis of Fig. 10b)
Ichihara and Termeer are both analogous arts considering they are both in the field of visualizing blood flow of the coronary arteries.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the feeding territory map of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (abstract).
Regarding Claim 2, Ichihara and Termeer disclose all the elements of the claimed invention as cited in Claim 1.
wherein the processor circuitry is further configured to generate the feeding territory map based on a sampling of one or more healthy organ arterial vessel trees and corresponding organ tissues.
However Termeer discloses wherein the processor circuitry (Pg. 1595 right column Para. 3 – “We present an indirect approach to visualize the coronary anatomy through the combination of a computational simulation and a set of comprehensive visualization methods.”, therefore the computer used for the simulation with a computer consisting of one or more processers to perform the simulation is interpreted as the processor circuitry) is further configured to generate the feeding territory map based on a sampling of one or more healthy organ arterial vessel trees and corresponding organ tissues (Fig.10 a shows a simulation of a healthy heart, Pg.1596 right column para. 6 – “Our simulation uses patient-specific segmentations of the coronary and myocardial anatomy.”, therefore sampling of one healthy organ was used).
Ichihara and Termeer are both analogous arts considering they are both in the field of visualizing blood flow of the coronary arteries.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the feeding territory map of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (abstract).
Regarding Claim 3, Ichihara and Termeer disclose all the elements of the claimed invention as cited in Claim 1.
Ichihara further discloses wherein the processor circuitry is further configured to determine the location of the stenosis from a computed tomography angiography scan of the arterial vessel tree (Para .
Regarding Claim 4, Ichihara and Termeer disclose all the elements of the claimed invention as cited in Claim 1.
Ichihara further discloses wherein the processor circuitry is further configured to control the computed tomography (CT) scanner to limit scanning to the targeted coverage during the perfusion scan (Para [0138] – “the CT-data acquiring unit 9 further acquires region-of-interest information indicating a region of interest that is set as the ischemic region on the CT image by the operator. The C-arm control unit 15 then turns the C-arm 4 such that the region of interest is to be radiographed from the front side or a lateral side, based on region-of-interest information acquired by the CT-data acquiring unit 9.” Therefore it is interpreted the CT scanning is limited to the region of interest set as the ischemic region or a target region).
Regarding Claim 7, Ichihara and Termeer disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Ichihara does not teach the feeding territory map includes a mapping from each end branch of the arterial vessel tree hierarchically to connected upstream branches and mapping to the organ tissues fed by each branch of the arterial vessel tree.
However Termeer discloses the feeding territory map includes a mapping from each end branch of the arterial vessel tree hierarchically to connected upstream branches and mapping to the organ tissues fed by each branch of the arterial vessel tree (Pg. 1599 Fig.6 – “Individual coronary territories visualized using separate colors. A striped pattern with fuzzy borders is used in regions of uncertainty where the exact territory is unknown. Underperfused regions are not colored”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the feeding territory map of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (abstract).
Regarding Claim 8, Ichihara and Termeer disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Ichihara does not disclose the feeding territory map maps heart myocardial tissues fed by the coronary artery vessel tree.
However Termeer discloses the feeding territory map maps heart myocardial tissues fed by the coronary artery vessel tree (Pg. 1599 Fig.6 – “Individual coronary territories visualized using separate colors. A striped pattern with fuzzy borders is used in regions of uncertainty where the exact territory is unknown. Underperfused regions are not colored”).
Ichihara and Termeer are both analogous arts considering they are both in the field of visualizing blood flow of the coronary arteries.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the feeding territory map of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (abstract).
Regarding Claim 9, Ichihara and Termeer disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Conversely Ichihara does not teach the processor circuitry is further configured to fit the feeding territory map to the locations of the stenosis using an anatomical model of the organ and arterial vessel tree.
However Termeer discloses the processor circuitry is further configured to fit the feeding territory map to the locations of the stenosis using an anatomical model of the organ and arterial vessel tree (Pg. 1601 Fig.10(b) and as cited above Termeer uses a patient specific model which is acquired using a CT scan where the feeding territory map is determined using a model of the heart with the blood vessels and myocardial tissues to determine the perfusion within the tissue therefore when a stenosis is present it would be mapped onto the feeding territory map).
Ichihara and Termeer are both analogous arts considering they are both in the field of visualizing blood flow of the coronary arteries.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the feeding territory map of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (abstract).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al. (US 20100272344) in view of Termeer et al. NPL 2008 (“Visualization of Myocardial Perfusion Derived from Coronary Anatomy”) and further in view of Vic et al. (US 20140169652A1).
Regarding Claim 5, Ichihara and Termeer disclose all the elements of the claimed invention as cited in Claim 1.
the targeted scan coverage includes positions in between a first axial position and a second axial position of the organ within a field of view of the CT scanner.
However Vic et al. hereinafter Vic discloses the targeted scan coverage includes positions in between a first axial position and a second axial position of the organ within a field of view of the CT scanner (Para [0031] – “From the two-dimensional image, an operator and/or the executing software can create the scan plan, including defining a scan field of view (FOV) with a scan width and a scan length (start and stop positions) covering the anatomical region of interest, setting various parameters such slice thickness, etc.”, therefore by defining the scan field of view the start and stop positions are within the field of view).
Ichihara and Vic are both analogous arts considering they are both in the field of visualizing blood flow of the targeting a region of interest in CT scans.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara and Termeer to incorporate the targeted coverage scan plan of Vic to achieve the same results. One would have motivation to combine because it allows for less operator variability between scans (Para [0005]-Para [0006]).
Regarding Claim 6, Ichihara and Termeer disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Ichihara and Termeer do not teach wherein the targeted scan coverage includes a distance between axial positions less than a field of view of the CT scanner.
However Vic discloses wherein the targeted scan coverage includes a distance between axial positions less than a field of view of the CT scanner (Para [0031] – “From the two-dimensional image, an operator and/or the executing software can create the scan plan, including defining a scan field of view (FOV) with a scan width and a scan length (start and stop positions) covering the anatomical region of .
Ichihara and Vic are both analogous arts considering they are both in the field of visualizing blood flow of the targeting a region of interest in CT scans.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara and Termeer to incorporate the targeted coverage scan plan of Vic to achieve the same results. One would have motivation to combine because it allows for less operator variability between scans (Para [0005]-Para [0006]).
Response to Arguments
Applicant’s arguments, see pages 7 filed February 3, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 1, has been fully considered and is not persuasive. 
Applicant argues that Termeer does not teach Fig. 10b being used for subsequent scanning, however the examiner stated in the rejection the map of Termeer could be used to detect the stenosis for of Ichihara.  For clarification Ichihara discloses that a CT image is used to identify a region of interest of an ischemic region for subsequent scanning, therefore it is interpreted a different image such as the heart model of Termeer could be used to identify a region of interest of an ischemic region for subsequent scanning.
Applicant also argued Termeer does not teach “targeted scan coverage that defines a boundary between a first region that is to be scanned and a second region that is not to be scanned” however it is noted that Termeer is not relied on for the teaching of this limitation. Rather, the primary reference Ichihara discloses the argued limitation of identifying a region of interest and imaging that region of interest therefore it is interpreted that imaging was performed based on boundaries of the region of interest with a region to be scanned and a region not to be scanned. Therefore the 35 U.S.C. §103 rejection to Claim 1 will be maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110182492 A1 - Grass et al. discloses a method of identifying pathological abnormalities in a pre-interventional acquired image, segmenting the target structure and automatically adjust shutter position to decrease the region of interest and decrease the dose of x-radiation.
US20150262357A1 – Igarashi et al. discloses an apparatus and method for developing a coronary territory model using data from a CT perfusion image.
US 20100016707A1 – Amara et al. discloses a targeted ultrasound scan with targets such as a stenosis based on a vessel model.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./              Examiner, Art Unit 3793       

                                            /SERKAN AKAR/                                           Primary Examiner, Art Unit 3793